SUGGESTION FOR RECONSIDERATION
JOHNSON, Judge.
This matter is before this court again on a Suggestion for Reconsideration filed by the appellee.
Since the action taken by this court in its opinion of February 23, 1967, 196 So.2d 223, and its subsequent order of March 30, 1967, denying a petition for rehearing, the Supreme Court of the State of Florida has handed down its opinion in the case of Harrell v. State, 197 So.2d 505, which is in direct conflict with the holding of this court in its original opinion in this case.
In view of the holding in the Harrell case, supra, this Court does now reconsider its action in denying the petition for rehearing, as well as its opinion of February 23, 1967, and does withdraw its said order and opinion, and the appeal is reinstated for the purpose of further proceeding for review on its merits.
WIGGINTON, Acting C. J., and SPEC-TOR, J., concur.